Citation Nr: 0620007	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005, the Board rendered a decision denying the 
veteran's claims.  The veteran appealed that decision to the 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion to Vacate and Remand (the Joint Motion), the 
Court remanded the veteran's appeal to the Board in October 
2005.  After reviewing the Joint Motion and the claims file, 
the Board finds that additional development is warranted.

The Board finds that a new VA examination is warranted.  The 
Joint Motion points to the last VA examination in October 
2002 and the veteran's reported statement therein that 
"within the last couple of months [I] just wanted to give 
up, I don't want to wake up, I don't see no reason to go 
on."  Although the veteran also denied any current suicidal 
ideation, the Joint Motion also noted the veteran's history 
of prior suicide attempts.  The Joint Motion finds that the 
Board's March 2005 decision was deficient in that the Board 
appeared to have focused on the veteran's purported denial of 
current suicidal ideation notwithstanding his past history of 
suicide attempts and his statement at the VA examination, and 
thus the Board failed to provide an adequate statement of 
reasons or bases for its decision that a higher disability 
rating was not warranted.    

The Board finds that the issue raised in the Joint Motion is 
a medical question.  The Board is not, however, the 
appropriate party to determine the diagnostic significance of 
the veteran's statement and the prior suicide attempts 
despite his denial of current suicidal ideation because the 
Board cannot render opinions requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The United 
States Court of Appeals for Veterans Claims has held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination. Colvin, supra, and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

In addition, the duty to assist includes the duty to conduct 
a contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Although the VA treatment 
records from 2001 and 2002 and the October 2002 VA 
examination mention whether the veteran has suicidal ideation 
or thoughts of harm to self or others, the VA treatment 
records from 2003 and 2004 do not make any mention of this at 
all.  A February 2004 treatment note does, however, indicate 
the veteran had not refilled his medications since December 
2003.  The current treatment records are, therefore, 
insufficient to assist the Board in determining the issue 
raised in the Joint Motion.  Thus, the Board finds that the 
October 2002 VA examination has become stale, and a new 
examination is needed to comply with VA's duty to assist the 
veteran.

Since it is necessary to remand this case for an examination, 
the Board concludes further efforts should be made to obtain 
other possibly relevant evidence, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the veteran 
complete a release form authorizing VA to request 
copies of inpatient treatment records from his 
June 2001 hospitalization, (apparently at Lake 
City Medical Center and Shands Hospital in 
Jacksonville).  If the veteran provides completed 
release forms, the RO should then request the 
medical records identified.  In making the 
request, the RO should specify that copies of the 
actual treatment records, as opposed to 
summaries, are needed.  The veteran should be 
advised that he can obtain and submit these 
records himself instead of submitting the release 
form.  All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  The veteran and his 
representative should be notified of unsuccessful 
efforts in this regard and afforded an 
opportunity to submit the identified records.

2.  The RO should obtain the veteran's current 
medical records, both primary and psychiatric, 
from the VA Medical Facility in Lake City, 
Florida, from March 2004 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide a 
negative response if records are not available.

3.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran should be scheduled for a 
VA PTSD examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The examiner 
should indicate in the report that the claims 
file was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity of 
the veteran's service-connected PTSD.  The 
examiner should elicit information regarding the 
veteran's occupational and social impairments 
caused by the veteran's PTSD as well as all 
symptoms, including whether the veteran has been 
suicidal or had thoughts of harm to himself since 
the last examination in October 2002.

The examiner should also review the October 2002 
VA examination report and provide an opinion as 
to the diagnostic significance of the veteran's 
statement that "within the last couple months 
[I] just want to give up, I don't want to wake 
up, I don't see no reason to go on" and his 
history of suicide attempts taken in context with 
the entire examination findings, the treatment 
records and the veteran's denial of current 
suicidal ideation.  The examiner should opine 
whether it is at least as likely as not that, 
given the veteran's statements, he was suicidal 
or was potentially suicidal at or around the time 
of the October 2002 VA examination, and whether 
he remains so.

4.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the RO should 
readjudicate the claims.  If such action does not 
resolve the claims, a Supplemental Statement of 
the Case should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


